Citation Nr: 0029801	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include headaches and tinnitus.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
chondromalacia of the knees.  

3.  Entitlement to service connection for disorders of the 
neck and shoulders, claimed as residuals of injuries from an 
inservice vehicular accident. 

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The veteran had active service from September 1976 to 
September 1982. 

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

Service connection was denied in June 1989 for residuals of a 
concussion on the basis that an inservice cerebral concussion 
had been acute and transitory, resolving without any 
residuals. 

A December 1993 rating action denied the claim for service 
connection for headaches and tinnitus, as residuals of a 
concussion, on the basis that new and material evidence had 
not been submitted since the 1989 denial.  Also, service 
connection was denied for disorders of the neck and 
shoulders, as well as for an intercurrent right knee injury 
(which had occurred in 1991).  It also denied a compensable 
rating for chondromalacia of the right knee.  The October 
1994 statement of the case (SOC) addressed all of these 
issues except service connection for an intercurrent right 
knee injury.  The veteran requested a hearing in her December 
1994 VA Form 9 before a hearing officer (and that hearing was 
conducted in June 1995).  A June 1995 hearing officer's 
decision granted a 10 percent rating for chondromalacia of 
the right knee. 

An appeal was perfected from a January 1995 rating which 
denied service connection for a low back disorder, claimed as 
secondary to the service-connected disorders of the knees.  
That matter is addressed in the Remand section of this 
decision.  In the VA Form 9 of May 2000, the veteran 
indicated that she did not want an additional hearing.  An 
August 1995 rating action denied service connection for 
tinnitus secondary to acoustic trauma (claimed as due to loud 
noise from participating as an inservice band member).  No 
appeal was taken from this rating action.  


FINDINGS OF FACT

1.  The veteran did not appeal a June 1989 rating decision, 
which denied service connection for residuals of a cerebral 
concussion, within one year of being notified.  

2.  Additional evidence submitted since the unappealed rating 
action of June 1989 to reopen the claim for entitlement to 
service connection for residuals of a cerebral concussion, 
taken together with evidence previously on file, does not 
bear so directly and substantially on the matter that the new 
evidence must be considered to fairly decide the merits of 
the claim.  

3.  Chronic disability of the veteran's neck and shoulders, 
claimed as residuals of injuries from an inservice vehicular 
accident, is first demonstrated after a post service on-the-
job injury and is not shown to be related to military 
service.  

4.  The service-connected chondromalacia of the right knee is 
manifested by subjective complaints of locking and giving way 
but there is no clinical evidence of subluxation or 
instability.  There is not a compensable degree of limited 
motion, radiological evidence of abnormality of the right 
knee, or objective evidence of loss of function warranting a 
higher evaluation.  



CONCLUSIONS OF LAW

1.  The unappealed rating action of June 1989, which denied 
service connection for residuals of a cerebral concussion, 
and of which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2000).  

2.  The additional evidence, when considered with the overall 
evidence, is not sufficient to reopen the claim for service 
connection for residuals of a head injury, to include 
headaches and tinnitus.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000). 

3.  Disorders of the neck and shoulders were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303(b)(d) (2000). 

4.  An evaluation in excess of 10 percent for chondromalacia 
of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5014 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records (SMRs) reveal that in 
September 1978 she had a bump on her head for one day and a 
constant headache for the last 12 hours.  On examination 
there was a small hematoma in the right temporal area of her 
head.  An examination was normal.  

The veteran was hospitalized in June 1979, after being in an 
automobile accident for neurologic observation after a 
concussion with loss of consciousness.  All X-rays were 
negative.  She was discharged two days after admission and 
the pertinent diagnosis was a cerebral concussion.  

In October 1979 the veteran complained that her ears were 
stopped up and she wanted a profile to preclude her marching 
in a band the next day.  She was given Sudafed and told it 
would clear up her congestion.  She was to wear earplugs.  In 
April 1981 her complaints included having the flu and a sinus 
headache.  The examination for service discharge in August 
1982 revealed no pertinent abnormality.  

Dr. G. A. M. reported having treated the veteran in August 
1987 for left shoulder pain.  While at work, the veteran had 
fallen off of a stool that had collapsed, dragging her 
shoulder and left scapula area on a conveyor belt.  She 
complained of pain, intermittent numbness, and a sensation of 
pins and needles.  Some of her pain was in the cervical 
region and her symptoms were aggravated by movements of her 
head, neck, and shoulder.  On examination she had some 
limitation and pain on cervical spine motion, with some 
guarding of movement and mild spasm of the paravertebral 
muscles.  X-rays of the cervical spine were normal but 
revealed mild scoliosis of the thoracic spine which it was 
felt was probably idiopathic.  The impressions were 
musculoligamentous strain of the spine, cervical neuropathy, 
and a possible herniated nucleus pulposus (HNP).  

On VA general medical examination in April 1989 the veteran 
had a mild limp but no hearing loss was noted.  On VA 
orthopedic examination in April 1989 it was noted that she 
was not receiving any treatment for her knees and was not 
taking any prescribed medication.  On examination there was 
no evidence of muscle atrophy of either leg.  On VA neurology 
examination in April 1989 she reported having been 
unconscious for 20 minutes after her inservice vehicular 
accident.  Currently, her main complaint concerned her knees.  
A neurological evaluation yielded a diagnosis of a cerebral 
concussion, by history.  

Based on the above evidence, a June 1989 rating action denied 
service connection for residuals of a cerebral concussion.

VA outpatient treatment (VAOPT) records of 1990 and 1991 
reflect treatment for bilateral chondromalacia.  

On VA examination in November 1991 the veteran reported that 
her knees occasionally gave way, causing her to lose balance 
and fall.  A bone scan in December 1991 revealed, in part, a 
mild symmetrical increased uptake in the shoulders.  

On file are records from the All Florida Orthopaedic 
Associates of 1992 and 1993.  In May 1992 it was noted that 
an MRI of the veteran's right knee was normal and, thus, 
arthroscopic debridement was not indicated but she had giving 
way of that knee which was most likely due to quadriceps 
weakness.  In an August 1992 physician's statement it was 
indicated that his understanding of the veteran's history was 
that she had no right knee disability prior to an on-the-job 
injury.  The working diagnosis weak quadriceps mechanism 
which could be causally related to such an injury.  

In a May 1993 statement the veteran reported not having 
received any treatment for tinnitus, although she had 
mentioned it to several physicians and had been told that 
there was no treatment for the disorder.  She also related 
that she had been told that it was probably caused by her 
inservice concussion or from inservice noise exposure while 
participating in a band.  

On file are records of 1993 from the Florida Chiropractic 
Institute which reflect that in August 1993 the veteran 
reported having pain and limited motion in both shoulders.  

On file are records of 1994 from the American Family and 
Geriatric Care which reflect that an August 1994 X-ray of the 
veteran's cervical spine was normal.  Also in that month she 
complained of right shoulder pain, which she had had for many 
years, and which had now spread into her upper back and neck.  
The assessment was intermittent trapezius spasm/strain 
causing pain and a questionably stress activated postural 
disorder with underlying anxiety disorder.  

On VA orthopedic examination in November 1994 the veteran 
complained of bilateral knee pain, limitation of motion, and 
instability.  She also complained of some neck and shoulder 
pain, as well as migraine headaches.  She used bilateral knee 
supports and limped somewhat, favoring the left side.  She 
complained of having more giving way than locking of the 
knees.  

On examination the veteran's right knee did not appear to be 
swollen.  There was no instability of the right knee.  
Flexion of the right knee was to 130 degrees and extension 
was to zero degrees.  She appeared to have pain with 
progressive flexion of both knees.  It was noted that a 1991 
study of the right knee had been unremarkable and a current 
right knee X-ray was normal.  

On VA examination in November 1994 of the veteran's ears it 
was noted that she had been frequently exposed to noise due 
to practicing with a band during service in a very closed 
space.  It was reported that she had developed bilateral 
tinnitus, which fluctuated in severity during military 
service.  It was also noted that she had had a concussion 
during service without residual neurologic problems.  After 
an examination the diagnoses were bilateral chronic 
fluctuating tinnitus since service, chronic noise exposure in 
service, and a history of a concussion in 1979.  On VA 
audiometry testing in November 1994 she again related having 
bilateral tinnitus.  

At the June 1995 RO hearing the veteran testified that her 
neck and shoulder pain did not occur immediately after her 
inservice vehicular accident but began a few years afterwards 
and became progressively worse.  A physician had stated that 
he was certain that the pain was because of the inservice 
accident but he didn't really know how to treat it (page 1 of 
that transcript).  A chiropractor had told her that her pain 
in her neck and shoulders was probably due to the inservice 
accident but he would not commit himself to that opinion.  
She also testified that she still had a bump on her head from 
the accident (page 2).  Her right knee had gotten worse over 
the years and now that knee was unstable, having caused her 
to fall (page 4).  Her right knee felt weak all of the time 
and she now used braces on both knees.  She had a clicking 
and grinding in the right knee and took medication to control 
swelling and pain (page 5).  She had noticed over the last 10 
years that her headaches became more frequent, which she at 
first thought was due to stress but now they were so frequent 
that she believed they could not be due to stress.  The 
headaches started in the area of the residual bump on her 
head (page 5).  During inservice band practice she had been 
in a confined space and exposed to loud music (page 6).  

Submitted at that hearing was a statement from C. S. stating 
that she had seen the veteran fall several times, once down a 
flight of stairs, due to the veteran's knee giving out.  Both 
of the veteran's knees were unstable.  In a statement from 
the L. J. R., the veteran's sister, it was reported that the 
veteran had had problems with her knees, neck, and shoulders 
since her inservice accident which the veteran's sister felt 
were due to injuries sustained in that accident.  

On VA orthopedic examination in June 1997 of the veteran's 
back, motor function and deep tendon reflexes of her lower 
extremities were normal.  

Reopening of Service Connection for residuals of a Head 
Injury, to include Headaches and Tinnitus

The veteran was notified in June 1989 of a rating decision 
that month denying service connection for residuals of a 
cerebral concussion but no appeal was taken from that rating 
action.  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 
38 C.F.R. §§ 3.104, 20.302(a) (2000) that rating action is 
final and may not be reopened and readjudicated unless new 
and material evidence is presented.  New and material 
evidence is jurisdictional, i.e., if not submitted, the Board 
is without jurisdiction to adjudicate the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  

The evidence on file in 1989 reflected only a complaint of a 
headache prior to the 1979 vehicular accident and a complaint 
of a sinus headache almost two years after the accident.  
There were no complaints of headaches during her several days 
of inservice hospitalization for observation following the 
accident.  The new evidence shows that the earliest post 
service evidence of headaches is her 1995 testimony in which 
she reported that her current headaches had worsened over the 
last 10 years.  However, even her testimony did not relate 
her current headaches to her inservice concussion.  Her 
opinion as to the etiology of her headaches is not competent 
evidence for the purpose of reopening since she is a lay 
person and has no medical training.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Also, her testimony as to the 
existence of a bump on her head which was intended to show 
the severity of the inservice head injury, is not material in 
light of the inservice evidence of a hematoma of her head 
which preexisted the vehicular accident in 1979.  

As to tinnitus, there were no complaints of tinnitus on file 
at the time of the 1989 rating action and the earliest 
evidence of such complaints does not antedate her May 1993 
written statement.  While she reported that physicians had 
indicated that her tinnitus was due either to head trauma or 
noise exposure, this is not competent evidence for the 
purpose of reopening.  In Warren v. Brown, 6 Vet. App. 4, 6 
(1993) it was held, in the context of reopening a claim, that 
"any statement of appellant as to what a doctor told [the 
veteran] is also insufficient to establish a medical 
diagnosis [for the purpose of reopening]."

Accordingly, new and material evidence has not been presented 
and the claim is not reopened.  

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 2000) to advise a claimant of evidence needed to 
complete his or her application, depending on the facts of 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, 
the veteran is advised that she should obtain the records of 
the private physicians which corroborate and document her 
testimony as to the medical opinions or diagnoses they 
rendered as to the etiology of any current headaches and 
tinnitus.  


Service connection Neck and Shoulder Disorders

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is also 
warranted if a disease manifests itself during service but is 
not identified until later and there is a showing of post 
service continuity of symptoms and medical evidence relates 
the symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)). 

The RO has denied the claim for service connection neck and 
shoulder disorders on the basis that they are not of service 
origin.  The SMRs are negative for neck and shoulder 
disability.  Although the veteran's sister has stated that 
the veteran has had problems with her neck and shoulders 
since the 1979 inservice accident, this is not competent 
evidence as to the existence of inservice disability or as a 
relationship between current neck and shoulder disability and 
military service inasmuch as the sister is not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, the veteran's testimony that the 
opinions of a physician and a chiropractor are that her 
current neck and shoulder disabilities are due to the 
inservice accident are likewise not competent.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (when the underlying 
medical nature of evidence has been significantly diluted, as 
in the connection between a lay account of past medical 
information, and filtered through layman's sensibilities, 
such evidence is too attenuated and inherently unreliable to 
constitute 'medical' evidence).  

Moreover, the earliest clinical evidence of disability of the 
veteran's neck (cervical spine) and shoulders does not 
antedate a 1987 on-the-job post service injury, immediately 
following which the veteran sought private medical treatment.  
The diagnoses rendered at that time, the 1991 bone scan 
showing increased up-take in the shoulders, and the diagnosis 
in 1994 of a trapezius strain or spasm are not shown by any 
competent medical evidence to be related in any way to the 
veteran's period of military service, including the vehicular 
accident during service.  

Accordingly, there is no competent evidence that the current 
disorders of the neck and shoulder are in any way 
attributable to the veteran's period of military service.  

Pursuant to the VA duty under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete an application, the 
veteran is advised that she should obtain the records of a 
private physician and a chiropractor which corroborate and 
document her testimony as to the medical opinions or 
diagnoses they rendered regarding the etiology of her neck 
and shoulder disorders. 

Chondromalacia of the Right Knee

Although during this appeal a compensable 10 percent rating 
has been assigned for the service-connected chondromalacia of 
the right knee, since the appellant did not withdraw the 
increased rating claim after the grant of a higher 
evaluation, the case is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The 10 percent rating is assigned under 38 C.F.R. § 4.71a, DC 
5014 for osteomalacia which is rated as degenerative 
arthritis.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2000).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

However, VAOGCPREC 9-98 held knee instability may be rated 
under DC 5257 even if a compensable rating is not warranted 
for arthritis based on X-ray findings and limitation of 
motion under DC 5260 or DC 5261 but the arthritis must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Thus, a 
compensable degree of limited motion under DCs 5260 and 5261 
need not be shown; rather, a compensable rating may be 
granted, in addition to a rating for instability under DC 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Here, the veteran has full extension of the right knee and 
almost full flexion.  There is no clinical evidence of 
instability on the most recent examination, despite her 
testimony and her use of a knee support.  Moreover, there is 
no clinical evidence of diminished motor function of the 
right knee, despite reported weakened quadriceps from a post 
service on-the-job injury.  Rather, overall, the disability 
is manifested by subjective complaints and there is no 
radiological evidence corroborating her testimony of bone-to-
bone contact within her right knee.  

Accordingly, the evidence does not establish a basis for an 
evaluation in excess of the current 10 percent.  


ORDER

The application to reopen the claim for service connection 
for residuals of a head injury, to include headaches and 
tinnitus, is denied.  

The claim of entitlement to service connection for disorders 
of the neck and shoulders is denied. 

The claim for an increased rating for chondromalacia is 
denied.  


REMAND

Service connection for a low back disorder is claimed as 
secondary to the veteran's service-connected chondromalacia 
of each knee.  During inservice hospitalization in June 1979, 
after being in an automobile accident, the veteran had 
complaints of mild low back pain.  

VA lumbosacral X-rays in conjunction with VA examination in 
November 1994 were normal.  The diagnosis, pending those X-
rays, was possibly degenerative arthritis of the lumbosacral 
spine with possible radiculopathy.  The examiner stated that 
"it [the lumbosacral disorder] could certainly be caused by 
her knee pain.  Unfortunately, the veteran is overweight and 
this too would aggravate the low back pain, but with the 
progressive worsening of her knees, certainly the back 
disability can be secondary to the knee problems."  

In a March 1998 addendum to VA examination in November 1997 
it was reported that the diagnosis was chronic back strain 
and that there was no evidence of either degenerative disc 
disease or degenerative arthritis of the veteran's 
lumbosacral spine.  It was opined that there was no obvious 
connection between the veteran's chondromalacia of the knees 
and her back condition.  The examiner, however, commented 
that due to the lapse of time since having performed the 
examination he had no specific memory of the veteran or the 
examination results, although he reviewed the examination 
report.  The above diagnosis and comment were based upon 
review of the examination report and X-ray findings.  

Because there are conflicting medical opinions in this case 
as to the existence of a medical nexus between the veteran's 
service-connected chondromalacia of her knees and a low back 
disorder, further clarification of this matter is necessary.  
Accordingly, the case is remanded for the following action: 

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology and cause of any 
low back disorder that the veteran now 
has.  The claims folder and a copy of 
this remand must be made available to 
the physician for review in conjunction 
with the examination.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable.  

The examiner should be requested to 
render an opinion as to whether it is 
more likely, less likely or as likely as 
not that any low back disorder that the 
veteran's has is proximately due to or 
the result of his service-connected 
chondromalacia of the knees.  The 
examiner should set forth an explanation 
as to any diagnosis(es) or opinion(s) 
reached in as much detail as is 
possible.  

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and, if they are not, the RO 
should implement corrective procedures. 

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's 
claim.  

If any benefit sought, for which a timely NOD was filed, is 
not granted to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 17 -


